AMERIGROUP FLORIDA, INC. Medicaid HMO Contract

AHCA CONTRACT NO. FA523
AMENDMENT NO.9

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP FLORIDA,
INC., hereinafter referred to as the “Vendor”, is hereby amended as follows:

Section III, Item C.1. of the Standard Contract is hereby amended as follows:

The Agency’s Contract Manager’s name, address and telephone number for this
Contract is as follows:

G. Douglas Harper
Agency for Health Care Administration
Building #3, Mail Stop #50 2727 Mahan Drive
Tallahassee, Florida 32308 Telephone - (850) 488-9287 Facsimile — (850) 410-1676



  2.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels, is
hereby deleted in its entirety and replaced with the following:  

90.0 PAYMENT AND AUTHORIZED ENROLLMENT LEVELS



  a.   The Agency assigns the Plan an authorized maximum enrollment level for
each operational county, and the Agency shall pay the Plan capitation payments
for each Agency operational area, in accordance with the following table. The
Agency shall pay the Plan capitation payments based on the Agency operational
area (or rate zone) age group, and gender, in accordance with Table 2. Where the
Plan has implemented behavioral health care, the Agency shall pay the Plan in
accordance with Table 3.  



  b.   The authorized maximum enrollment level is in effective as of July I,
2005, or upon Contract execution, whichever is later. The Agency must approve in
writing any increase in the Plan’s maximum enrollment level for each operational
county. Such approval shall not be unreasonably withheld, and shall be based on
the Plan’s satisfactory performance of terms of the Contract and approval of the
Plan’s administrative and service resources, as specified in this Contract, in
support of each enrollment level.  



  c.   The Agency has developed estimated rates, for examination and evaluation
by its actuary, Milliman and Co., to be paid to the Plan for services provided
in Fiscal Year 2005 — 2006. These estimated rates represent the Agency’s best
efforts to develop accurate rates. They are included as Attachment Viii;
entitled “ESTIMATED 2005 — 2006 HMO RATES; NOT FOR USE UNLESS APPROVED BY CMS.”
The Agency may use, or may amend and use, these estimated rates only after
certification by its actuary and approval by the Centers for Medicare and
Medicaid Services, and by notice in a Contract amendment to the Plan. Inclusion
of these estimated rates is not intended to convey or imply any rights, duties
or obligations of either party, nor is it intended to restrict, restrain or
control the rights of either party that may have existed independently of this
section of the Contract. By signature of this document, the parties explicitly
agree that this section shall not independently convey any inherent rights,
responsibilities or obligations of either party, relative to these rates, and
shall not itself be the basis for any cause of administrative, legal or
equitable action brought by either party.  

AHCA Contract No. FA523, Amendment No. 9, Page 1 of 4

AHCA Form 2100-0002 (Rev. NOV03)

1

AMERIGROUP FLORIDA, INC. Medicaid HMO Contract



  d.   In the event the rates certified by the actuary and approved by CMS are
different from the Agency’s estimated rates, the Contractor agrees to accept a
reconciliation performed by the Agency to bring payments to the Contractor in
line with the approved rates.  



  e.   Upon receipt of CMS approval of 2005 - 2006 capitation rates, the Agency
shall amend this Contract to reflect accepted capitation rates effective July 1,
2005.  

f. Table l provides the Plan’s Contract enrollment levels.



  g.   Table 2 provides capitation rates for all Agency areas, except for areas
where behavioral health care has been implemented.  



  h.   Table 3 provides capitation rates for Agency areas where behavioral
health care has been implemented, including community mental health and mental
health targeted case management.  

Table 1

Enrollment Levels

County

Maximum Enrollment Level

BREVARD

8,000

BROWARID

14,000

DADE

25,000

HILLSBOROUGH

40,000

LEE

18,000

MANATEE

3,500

ORANGE

30,000

OSCEOLA

8,500

PALM BEACH

12,000

PASCO

15,000

PINELLAS

25,000

POLK

30,000

SARASOTA

8,000

SEMINOLE

8,000

Amendment No. 9, Page 2 of 4

AHCA Form 2100-0002 (Rev. NOV03)

2

AMERIGROUP FLORIDA, INC. Medicaid HMO Contract

Table 2.

Area wide Age-banded Capitation Rates for all agency areas of the state other
than Area 6 and Area I.

                                                                         
Area 05
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    344.75       77.20       47.92       53.39       110.51       134.26      
206.44       287.43       287.43  
SSI/No Medicare
    3312.84       399.97       207.73       217.58       217.58       622.27    
  622.27       600.49       600.49  
SSI/Part B
    262.11       262.1I       262.11       262.11       262.11       262.11    
  262.11       262.11       262.11  
SSI/Part A & B
    279.92       279.92       279.92       279.92       279.92       279.92    
  279.92       279.92       240.03  
Area 07
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    336.57       75.50       47.25       52.60       108.28       132.13      
202.76       283.08       283.08  
SSI/No Medicare
    3320.10       402.55       211.07       220.72       220.72       631.77    
  631.77       609.58       609.58  
SSI/Part B
    261.32       261.32       261.32       261.32       261.32       261.32    
  261.32       261.32       261.32  
5SI/Part A & B
    251.20       251.20       251.20       251.20       251.20       251.20    
  25I.20       25I.20       217.86  
Area 08
  <1 year     1-5       6-I3     14-20 Male   14-20 Female   21-54 Male   2I-54
Female     55-64       65+  
TANF/FC/SOBRA
    295.59       66.21       41.16       45.89       94.88       115.33      
177.31       247.08       247.08  
SSI/No Medicare
    3101.85       374.62       194.07       203.31       203.31       582.39    
  582.39       561.96       561.96  
SSI/Part B
    239.50       239.50       239.50       239.50       239.50       239.50    
  239.50       239.50       239.50  
SSI/Part A & B
    253.8I       253.81       253.81       253.81       253.81       253.81    
  253.81       253.81       219.39  
Area 09
  <I year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    315.38       70.51       43.83       48.82       10I.05       122.63      
I88.58       262.53       262.53  
SSI/No Medicare
    3369.20       408.36       212.88       222.97       222.97       638.43    
  638.43       615.96       6I5.96  
SSI/Part B
    262.75       262.75       262.75       262.75       262.75       262.75    
  262.75       262.75       262.75  
SSI/Part A & B
    285.85       285.85       285.85       285.85       285.85       285.85    
  285.85       285.85       244.68  
Area 10
  <1 year     1-5       6-13     I4-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    327.60       73.59       46.05       51.31       105.60       128.95      
197.71       276.31       276.31  
SSI/No Medicare
    4270.73       518.41       272.09       283.90       283.90       812.87    
  812.87       784.90       784.90  
SSI/Part B
    282.31       282.31       282.31       282.31       282.31       282.31    
  282.31       282.31       282.3I  
SSI/Part A & B
    307.18       307.18       307.18       307.18       307.18       307.18    
  307.I8       307.18       266.50  
Area 11
  <1 year     1-5       6-13     14-20 Male   I4-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/S0BRA
    408.42       91.09       56.29       62.75       130.48       157.53      
243.00       337.44       337.44  
SSI/No Medicare
    4662.01       564.13       294.32       307.60       307.60       880.79    
  880.79       849.95       849.95  
SSI/Part B
    441.72       441.72       44I.72       441.72       441.72       441.72    
  441.72       441.72       441.72  
SSI/Part A & B
    325.70       325.70       325.70       325.70       325.70       325.70    
  325.70       325.70       303.69  
Table 3.
                                                                       

Area 6 or Area 1 Age-banded Capitation Rates, Including Community Mental Health
and Mental Health Targeted Case Management.

                                                                         
Area 06
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    329.30       75.87       61.50       67.73       122.33       133.79      
202.90       279.50       279.50  
SSI/No Medicare
    3062.53       377.38       271.33       247.10       247.10       657.23    
  657.23       596.37       596.37  
SSI/Part B
    238.I6       238.18       238.18       238.18       238.18       238.18    
  238.I8       238.18       238.18  
SSI/Part A & B
    255.15       255.15       255.15       255.15       255.15       255.15    
  255.15       255.15       222.29  

For Plans participating in the frail/elderly program, the community rate shall
be paid for all members in each eligibility category except for those SSI
members determined by the Comprehensive Assessment and Review for Long Term Care
(CARES) Unit to be at risk of nursing home institutionalization. Evidence of
such assessments shall be provided to the Agency by the Plan prior to
authorization by the Agency of payment of the institutional rates. Payment of
institutional rates for any eligible enrollee shall continue only so long as the
enrollee meets the level of care requirements for institutionalization,
otherwise, the community capitation rate applies.



  j.   Notwithstanding the payment amounts which may be computed with the above
rate table, the sum of total capitation payments under this Contract shall not
exceed the total Contract amount of $680,379,083.00 as expressed in this
Contract.  

AHCA Contract No. FA523, Amendment No. 9, Page 3 of 4

AHCA Form 2100-0002 (Rev. NOV03)

3

AMERIGROUP FLORIDA, INC. Medicaid HMO Contract



  3.   This amendment shall begin on July 1, 2005, or the date on which the
amendment has been signed by both parties, whichever is later.  

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

This amendment and all its attachments are hereby made a part of the Contract.

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this 6 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

AMERIGROUP FLORIDA, INC.

STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION

NAME: Don Gilmore NAME: Alan Levine

         
S.CONTTITLE: .. CEO
 
 

 
     

DATE:
      /s/ 7/05/05
 
       
 
       
TITLE:
  Secretary  

 
     


DATE:
S.CONTList of attachments included as part of this Amendment:

         
Specify Type
  Number ..   Description
 
       
 
       
Attachment
  VIII   ESTIMATED 2005 — 2006 HMO
RATES; NOT FOR USE UNLESS
APPROVED BY CMS (2 Pages)



      REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA523,
Amendment

No. 9, Page 4 of 4

AHCA Form 2100-0002 (Rev. NOV03)

4

ATTACHMENT VIII

ESTIMATED 2005 — 2006 HMO RATES;

NOT FOR USE UNLESS APPROVED BY CMS

     
AMERIGROUP FLORIDA
July 1, 2005 through December 31, 2005
  Medicaid HMO Contract
contract Number : FA523

Table 3
Area-Wide Age-Banded Capitation Rates for all Agency Areas of the State in Which
Behavioral Health has been Implemented Area 05 General Rates plus Mental Health
Plan — 015005304(PASCO) 015005305(PINELLAS)

                                                                               
     BTHMO+2M0
    3M0-11M0       1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)  
  21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    9I9.98       183.43       91.15       64.87       13I.62       69.93      
245.33       159.49       331.03       331.03  
SSI/No Medicare
    9248.02       1615.41       420.86       252.27       258.55       258.55  
    .735.80       735.80       681.19       681.I9  
SSI/Part B
    332.63       332.63       332.63       332.63       332.63       332.63    
  332.63       332.63       332.63       332.63  
SSI/Part A & B
    321.24       321.24       321.24       32I.24       321.24       321.24    
  321.24       321.24       321.24       227.10  

Area 06 General Rates plus Mental Health Plan — 0I5005300(HILLSBOROUGH)
015005307(POLK) 015005318(MANATEE)

                                                                               
     BTHM0+2M0
    3M0-11M0       1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)  
  21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    839.91       168.14       84.80       67.94       131.59       75.16      
230.12       151.25       309.66       309.66  
SSI/No Medicare
    8536.50       1494.29       393.28       262.75       284.04       284.04  
    746.59       746.59       653.76       653.76  
SSI/Part B
    319.38       3I9.3B       319.38       319.38       319.38       319.38    
  319.38       3I9.38       3I9.38       319.38  
SSI/Part A & B
    288.23       288.23       288.23       288.23       288.23       288.23    
  288.23       288.23       288.23       202.46  

Area 07 General Rates plus Mental Health Plan — 015005308(ORANGE)
0150053I3(SEMINOLE) 015005314(OSCEOLA) 015005336(BREVARD)

                                                                               
      BTHM0+2MO   3M0-11MO   1-5   6-13   14-20(F)   14-20(M)   2I-54(F)  
21-54(M)   55-64   65+ TANF/FC/SOBRA   894.05   178.57   89.54   68.64   132.32
  72.39   240.41   156.74   324.62   324.62 SSI/No Medicare   8976.52   1573.98
  414.04   264.97   264.82   264.82   733.66   733.66   674.72   674.72 SSI/Part
B   312.78   312.78   312.78   312.78   312.78   312.78   312.78   312.78  
3I2.78   3I2.78
SSI/Part A & B
    296.22       296.22       296.22       296.22       296.22       296.22    
  296.22       296.22       296.22       210.25  

Area 08 General Rates plus Mental Health Plan — 0I5005302(LEE)
015005306(SARASOTA)

                                                                               
      BTHM0+2M0   3M0-11M0   1-5   6-13   14-20(F)   14-20(M)   2I-54(F)  
21-54(M)   55-64   65+ TANF/FC/SOBRA   785.53   156.86   78.13   56.61   113.39
  60.74   210.44.   I36.92   284.23   284.23 SSI/No Medicare   8247.94   1440.21
  376.25   229.28   234.06   234.06   659.32   659.32   608.59   608.59 SSI/Part
8   313.20   313.20   313.20   313.20'   313.20   313.20   313.20   313.20  
313.20   313.20
SSI/Part A & B
    297.40       297.40       297.40       297.40       297.40       297.40    
  297.40       297.40       297.40       210.20  

                                                                               
  Area 09 General Rates plus Mental Health Plan - 015005310(PALM BEACH)
                                                                       
   BTHM0+2MO

  3M0-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    850.66       169.57       84.45       61.30       122.72       65.7I      
227.14       147,75       306.35       306.35  
SSI/No Medicare
    9123.68       1599.07       417.49       252.14       258.39       258.39  
    734.15       734.15       680.34       680.34  
SSI/Part B
    292.37       292.37       292.37       292.37       292.37       292.37    
  292.37       292.37       292.37       292.37  
SSI/Part A 6 B
    328.87       328.87       328.87       328.87       328.87       328.87    
  328.87       328.87       328.87       233.20  

                                                                               
  Area 10 General Rates plus Mental Health Plan - 015005311(BROWARD)
                                                                       
 
  BTHM0+2M0
    3M0-11M0       1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)  
  21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    854.19       I70.88       86.07       67.92       128.34       71.08      
231.04       150.99       312.37       3I2.37  
SSI/No Medicare
    11134.68       1955.19       510.16       308.62       316.57       316.57  
    900.47       900.47       834.79       834.79  
SSI/Part B
    319.50       319.50       319.50       319.50       319.50       3I9.50    
  319.50       319.50       319.50       319.50  
SSI/Part A & B
    346.90       346.90       346.90       346.90       346.90       346.90    
  346.90       346.90       346.90       244.42  

                                                                               
  Area 11 General Rates plus Mental Health Plan - 015005312(DADE)              
                          BTHMO+2MO   3M0-11MO   I-5   6-13   14-20(F)  
I4-20(M)   21-54(F)   21-54(M)   55-64   65+ TANF/FC/SOBRA   1110.68   220.95  
I10.34   8I.84   161.42   87.06   295.39   192.02   397.48   397.48 SSI/No
Medicare   12135.44   2122.05   554.29   334.42   342.80   342.80   971.48  
971.48   898.72   898.72
SSI/Part B
    457.65       457.65       457.65       457.65       457.65       457,65    
  457.65       457.65       457.65       457.65  
SSI/Part A & B
    426.65       426.65       426.65       426.65       426.65       426.65    
  426.65       426.65       426.65       300.08  

AHCA Contract No. FA523, Attachment VIII, Page 1 of 2

AHCA Form 2100-0039 (APR04)

             
AMERIGROUP FLORIDA
January 1, 2006 through June
  Medicai
30,2006   d 7840 Contract
contract Number  
FA523

Table 3.
Area-Wide Age-Banded Capitation Rates for all Agency Areas of the State in Which
Behavioral Health has been Implemented Area 05 General Rates plus Mental Health
Plan — 015005304(PASCO) 015005305(PINELLAS)

                                                                               
      BTHM0+2M0   3M0-11MO   1-5   6-13   14-20(F)   14-20(M)   21-54(F)  
21-54(M)   55-64   65+ TANF/FC/S0BRA   919.98   183.43   91.15   64.87   131.62
  69.93   245.33   159.49   331.03   331.03 SSI/No Medicare   9248.02   1615.41
  420.86   252.27   258.55   258.55   735.80   735.80   68I.19   681.19 SSI/Part
B   2I4.59   214.59   214.59   2I4.59   214.59   214.59   214.59   214.59  
214.59   214.59
SSI/Part A & B
    83.91       83.91       83.91       83.91       83.91       83.91      
83.91       83.91       83.91       74.53  

Area 06 General Rates plus Mental Health Plan — 015005300(HILLSBOROUGH)
015005307(P0LK) 015005318(MANATEE)

                                                                               
 
   BTHM0+2M0

  3MO-11MO     1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)    
21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    839.91       168.14       84.80       67.94       131.59       75.16      
230.12       151.25       309.66       309.66  
SSI/No Medicare
    8536.50       1494.29.       393.28       262.75       284.04       284.04  
    746.59       746.59       653.76       653.76  
SSI/Part B
    201.26       20I.26       201.26       201.26       201.26       201.26    
  201.26       201.26       201.26       201.26  
SSI/Part A 6 B
    73.23       73.23       73.23       73.23       73.23       73.23      
73.23       73.23       73.23       64.45  

Area 07 General Rates plus Mental Health Plan — 015005308(0RANGE)
01SO05313(SEMINOLE) 015005314(OSCEOLA) 015005336(BREVARD)

                                                                               
      BTHM0+2M0   3M0-11MO   1-5   6-13   I4-20(F)   I4-20(M)   21-54(F)  
21-54(M)   55-64   65+ TANF/FC/SOBRA   894.05   178.57   89.54   68.64   132.32
  72.39   240.41   156.74   324.62   324.62 SSI/No Medicare   8976.52   1573.98
  414.04   264.97   264.82   264.82   733.66   733.66   674.72   674.72 SSI/Part
B   203.20   203.20   203.20   203.20   203.20   203.20   203.20   203.20  
203.20   203.20
SSI/Part A 6 B
    84.13       84.13       84.13       84.13       84.I3       84.I3      
84.13       84.13       84.13       74.97  

Area 08 General Rates plus Mental] Health Plan — 015005302(LEE)
015005306(SARAS0TA)

                                                                               
      BTHM0+2M0   3M0-11M0   1-5   6-13   14-20(F)   14-20(M)   21-54(F)  
21-54((4)   55-64   65+
TANF/FC/SOBRA
    785.53       156.86       78.13       56.61       113.39       60.74      
210.44       136.92       284.23       284.23  
SSI/No Medicare
    8247.94       1440.21       376.25       229.28       234.06       234.06  
    659.32       659.32       608.59       608.59  
SSI/Part B
    191.91       191.91       191.91       191.9I       191.91       191.91    
  191.91       191.91       191.91       191.9I  
SSI/Part A 6 B
    77.95       77.95       77,95       77.95       77,95       77.95      
77.95       77.95       77.95       69.I3  

                                                                               
  Area 09 General Rates plus Mental Health Plan - 0I5005310(PALM BEACH)
                                                                       
 
  BTHM0+2M0
    3M0-11M0       1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)  
  21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    850.66       169.57       84.45       61.30       122.72       65.71      
227.14       147.75       306.35       306.35  
SSI/No Medicare
    9123.68       1599.07       417.49       252.14       258.39       258.39  
    734.15       734.15       680.34       680.34  
SSI/Part B
    183.12       183.12       183.12       183.12       I83.12       183.12    
  183.12       183.12       183.12       183.12  
SSI/Part A & B
    87.73       87.73       87.73       87.73       87.73       87.73      
87.73       87.73       87.73       78.10  

                                                                               
  Area 10 General Rates plus Mental Health Plan - 015005311(BROWARD)            
                                                           
 
  BTHM0+2M0
    3M0-11M0       1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)  
  21-54 (M)     55-64       65+  
TANF/FC/SOBRA
    854.19       170.88       86.07       67.92       128.34       71.08      
231.04       150.99       312.37       312.37  
SSI/No Medicare
    11134.68       1955.I9       510.16       308.82       316.57       316.57  
    900.47       900.47       834.79       834.79  
SSI/Part B
    209.21       209.21       209.21       209.21       209.21       209.21    
  209.2I       209.21       209.21       209.2I  
SSI/Part A & B
    87.86       87.86       87.86       87.86       87.86       87.86      
87.86       87.86       87.86       77.46  

                                                                               
  Area 11 General Rates plus Mental Health Plan - 015005312(DADE)
                                                                       
   BTHM0+2M0
    3M0-11M0       1-5       6-13       14-20 (F)     14-20 (M)     21-54 (F)  
  21-54 (M)     55-64       65+  
TANF/FC/S0BRA
    1110.68       220.95       110.34       81.84       161.42       87.06      
295.39       192.02       397.48       397.48  
SSI/No Medicare
    12I35.44       2122.05       554.29       334.42       342.80       342.80  
    971.48       971.48       898.72       898.72  
SSI/Part B
    276.22       276.22       276.22       276.22       276.22       276.22    
  276.22       276.22       276.22       276.22  
SSI/Part A & B
    118.35       118.35       118.35       118.35       118.35       118.35    
  I18.35       118.35       118.35       104.11  

AHCA Contract No. FA523, Attachment VIII, Page 2 of 2

AHCA Form 2100-0039 (APR04)

5